CHIASSON, Judge.
This is an appeal of a judgment of the District Court in three cases consolidated for trial. For the reasons assigned in “In the Matter Of The Claims of James D. Parker, et al. v. Joseph R. Gerace, Administrator, Etc.,” La.App., 346 So.2d 853 (1st Cir. 1977) the judgment of the District Court is reversed and judgment is render sustaining the decision of the Louisiana Board of Review for the Division of Employment Security and dismissing appellees’ action.
Costs to be paid by appellees.
REVERSED AND RENDERED.